[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Cornelison, Slip Opinion No. 2016-Ohio-2968.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-2968
          THE STATE OF OHIO, APPELLEE, v. CORNELISON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Cornelison, Slip Opinion No. 2016-Ohio-2968.]
Criminal law—Felony Sentencing—Standard of review upon appeal of sentence—
        R.C. 2953.08(G)(2)—Judgment reversed, and cause remanded for
        application of State v. Marcum.
       (No. 2014-1402—Submitted April 7, 2016—Decided May 17, 2016.)
                 APPEAL from the Court of Appeals for Lake County,
                            No. 2013-L-064, 2014-Ohio-2884.
                                   __________________
        {¶ 1} In State v. Marcum, ___ Ohio St.3d ___, 2016-Ohio-1002, ___ N.E.3d
___, we held that R.C. 2953.08(G)(2) allows an appellate court to increase, reduce,
or otherwise modify a sentence only when it clearly and convincingly finds that the
sentence is (1) contrary to law and/or (2) unsupported by the record. Id. at ¶ 7.
        {¶ 2} The judgment of the court of appeals in the instant case is reversed,
and the cause is remanded to the court of appeals for application of Marcum.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _________________
       Charles E. Coulson, Lake County Prosecuting Attorney, and Alana A.
Rezaee, Assistant Prosecuting Attorney, for appellee.
       Derek Cek, for appellant.
                              _________________




                                        2